EVERETT, Chief Judge
(concurring):
I agree with the majority opinion that— whether in connection with voir dire of the court members or otherwise — there is no requirement that the military judge allow questions or argument which are obviously designed to induce “jury nullification.” In the present case, it appears that the proposed voir dire questions were directed to this end.
On the other hand, I am convinced that— as we held in United States v. Jefferson, 22 M.J. 315, 329 (C.M.A.1986) — the military judge may permit reference by counsel to a mandatory sentence for a crime* when counsel has some purpose other than to invite the factfinders to disregard their responsibility to follow the judge’s instructions on the law. As I read the majority opinion, it does not overturn this rule, so I concur.

 Currently, the only mandatory punishments are life imprisonment for persons convicted of premeditated murder or felony murder under Article 118 and death for spies convicted under Article 106, Uniform Code of Military Justice, 10 USC §§ 918 and 906, respectively.